Case 1:18-cr-00010-CG-MU Document 80 Filed 05/08/20 Page 1 of 1             PageID #: 653



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 HARLAN BRADLEY, JR.,                         )
                                              )
        Petitioner,                           )
                                              )
 vs.                                          )   CIVIL ACTION NO 19-0027-CG-MU
                                              )
 UNITED STATES OF AMERICA,                    )   CRIM ACTION 18-00010-CG-MU
                                              )
        Respondent                            )

                                      JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s rights were not violated in this

cause and that his motion to vacate, set aside or correct his sentence (Doc. 61), as

twice amended (Docs. 66 & 73), is due to be, and hereby is, DENIED. Bradley is

not entitled to a certificate of appealability and, therefore, he is not entitled to

appeal in forma pauperis.

       DONE and ORDERED this 8th day of May, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
